                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

MICHAEL ASHWORTH,

              Plaintiff,

v.                                 Case No:    2:17-cv-577-FtM-99MRM

GLADES   COUNTY   BOARD       OF
COUNTY COMMISSIONERS,

              Defendant.


                            OPINION AND ORDER

     This matter is before the Court on consideration of the

Magistrate Judge’s Report and Recommendation (Doc. #35), filed

April   18,    2019,   recommending   that   the   Joint   Stipulation   for

Dismissal With Prejudice (Doc. #32) and Motion for Approval of

Settlement Agreement (Doc. #34) be denied without prejudice, and

the parties be directed to elect an option by a certain deadline.

No objections have been filed and the time to do so has expired.

     After conducting a careful and complete review of the findings

and recommendations, a district judge may accept, reject or modify

the magistrate judge’s report and recommendation.              28 U.S.C. §

636(b)(1); Williams v. Wainwright, 681 F.2d 732 (11th Cir. 1982),

cert. denied, 459 U.S. 1112 (1983).           In the absence of specific

objections, there is no requirement that a district judge review

factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9

(11th Cir. 1993), and the court may accept, reject or modify, in
whole or in part, the findings and recommendations.                            28 U.S.C. §

636(b)(1)(C).         The district judge reviews legal conclusions de

novo, even in the absence of an objection.                     See Cooper-Houston v.

Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro

Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla. 1993),

aff’d, 28 F.3d 116 (11th Cir. 1994) (Table).

       The Magistrate Judge found that the submitted Agreement and

General Release is not signed by any party, that there is a

discrepancy in the original amount and the ultimate settlement

amount, liquidated damages are not allocated, consideration for

concessions is lacking, the payment attorney’s fees are unclear,

and    there    is     conflicting            language   concerning      the     dismissed

retaliation claim.            After conducting an independent examination

of    the   file     and    upon        due    consideration     of   the      Report    and

Recommendation, the Court accepts the Report and Recommendation of

the Magistrate Judge.

       Accordingly, it is now

       ORDERED:

       1.    The     Report       and    Recommendation       (Doc.     #35)    is   hereby

adopted and the findings incorporated herein.

       2.    The     parties’       Joint        Stipulation    for     Dismissal       With

Prejudice      (Doc.       #32)    and    Motion       for   Approval    of     Settlement

Agreement (Doc. #34) are denied without prejudice.




                                               - 2 -
     3.   The parties shall file an amended joint motion on or

before May 30, 2019.    If no amended motion is filed, the case will

proceed to trial.

     DONE and ORDERED at Fort Myers, Florida, this __3rd__ day of

May, 2019.




Copies:
Hon. Mac R. McCoy
United States Magistrate Judge

Counsel of Record
Unrepresented parties




                                 - 3 -
